Whitfield, J.
Dissenting.
. The Constitution of 1885 is a revision of that of 1868. In the Constitution of 1868 the provision limiting the -time for vetoing legislative bills by the Governor is the same as in the present Constitution except as to the time after the *544adjournment of the Legislature for the Governor to exercise his veto power which in the Constitution of 1868 is “within ten days next after the adjournment, while in the Constitution of 1885 the provision is “within ten days after the adjournment.” The omission of the word “next” from the present organic law must have been intended to have some effect. If Sundays are excepted during the legislative session, there is greater reason for excepting Sundays after the adjournment. Stinson v. Smith, 8 Minn. 367. The mere fact that five days are allowed the Governor during the legislative session to veto bills and ten days are allowed him for that purpose after adjournment, should not operate to exclude Sundays in the first case and not in the last, since the Governor is not presumed to work on Sundays after adjournment any more than during the legislative session. Sundays were excluded by construction in a ten-day period in People ex rel. Akin v. Rose, 167 Ill. 147, 47 N. E. Rep. 547. The manifest purpose of the organic provision is to'give the Governor the stated number of days that are working days in either case. It is a matter of common knowledge that a major portion of the laws are passed during the latter part of the legislative session and that at the adjournment of every regular session of the Legislature there are many scores of bills awaiting the Governor’s consideration and action thereon; and as such large number of bills require much time for their consideration, and as the law does not contemplate that the Governor shall work on Sundays, the reasonable intent of the entire organic provision is that the Governor shall have ten days excluding Sundays after adjournment of the Legislature in which to consider and to approve or veto the large number of bills presented to him during the last five days of the legislative session. This interpretation of the organic provision acted on by the *545•Governor, whose primary duty it is to interpret the provision in- the performance of his high executive duties under the Constitution, is a reasonable one, and may be adopted by the courts, since the executive interpretation is consistent with and is in no way repugnant to, the language and purpose of the organic provisions considered as an entirety; and arbitrary or technical rules of construction should not be applied when not necessary to ascertain the intent of the organic law.